        Case 1:20-cv-01738-HBK Document 4 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    OMAR CABRERA,                                    No. 1:20-cv-01738-HBK
12                       Petitioner,                   ORDER DIRECTING RESPONDENT TO
                                                       RESPOND TO PETITIONER’S MOTION TO
13           v.                                        STAY
14    RON GOODWIN, PEOPLE OF THE                       (Doc. No. 3)
      STATE OF CALIFORNIA,
15
                         Respondent.
16

17

18          Petitioner Omar Cabrera, a state prisoner, has pending a pro se petition for writ of habeas

19   corpus under 28 U.S.C. § 2254. (Doc. No. 1). Petitioner paid the filing fee but moves for a stay

20   and abeyance of his petition under Rhines. (Doc. No. 3); Rhines v. Weber, 544 U.S. 269 (2005).

21   The Court has not yet directed Respondent to file a response to the Petition. Prior to ruling on

22   Petitioner’s motion, the Court will direct Respondent to respond to Petitioner’s motion.

23   Respondent need not address the merits of the Petition in its response to the motion to stay.

24          Accordingly,

25          Respondent shall file a response to Petitioner’s motion to stay (Doc. No. 3) no later than

26   January 25, 2020.

27

28
        Case 1:20-cv-01738-HBK Document 4 Filed 01/04/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   January 4, 2021
 4                                          HELENA M. BARCH-KUCHTA
                                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           2
